J-S63042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

KAREEM ALI GARRETT

                              Appellant               No. 1684 EDA 2015


                   Appeal from the PCRA Order April 14, 2015
       in the Court of Common Pleas of Delaware County Criminal Division
                        at No(s): CP-23-CR-0001998-2013

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 16, 2016

        Appellant, Kareem Ali Garrett, appeals pro se from the order entered

in the Delaware County Court of Common Pleas denying his first Post

Conviction Relief Act1 (“PCRA”) petition.     This Court previously remanded

this matter for a determination as to whether Appellant is currently serving a

sentence of imprisonment, probation, or parole for the crimes he committed.

The PCRA court has supplemented the record with a letter it received from

the Delaware County Adult Probation and Parole Services indicating

Appellant’s maximum sentence in the above captioned case expired on

March 12, 2015. We conclude Appellant has not established his eligibility for

PCRA relief and affirm.


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S §§ 9541-9546.
J-S63042-16


      The PCRA court summarized the relevant facts and procedural history

as follows:

            On August 20, 2013, [Appellant] entered a negotiated
         guilty plea to [d]efiant [t]respass and one count of
         [h]arassment and was sentenced to a term of 6 to 12
         months[’ imprisonment] followed by 1 year of probation.
         On August 21, 2014 [Appellant] filed a timely [PCRA]
         petition alleging (1) ineffective assistance of counsel, (2)
         that his guilty plea was unlawfully induced, and (3) newly-
         discovered evidence.

            The [PCRA court] appointed counsel, Stephen D.
         Molineux, Esq., to review [Appellant’s] PCRA petition.
         Pursuant to [Commonwealth v. Turner, 544 A.2d 927
         (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213
         (Pa. Super. 1988) (en banc)] , counsel submitted a “No
         Merit” letter after determining [Appellant’s] PCRA petition
         was meritless and filed a Motion to Withdraw As Counsel.
         This Court dismissed [Appellant’s] PCRA petition without
         holding an evidentiary hearing and granted Mr. Molineux’s
         Withdrawal Motion. [Appellant] filed a timely Notice of
         Appeal and Concise Statement of Matters complained of on
         Appeal in compliance with Pa.R.A.P. 1925(b).

Trial Ct. Op., 7/31/15, at 1-2.

      On October 26, 2016, this Court remanded the matter for a

determination of whether Appellant was still serving his sentence.         In

response, the PCRA court supplemented the record with a letter, dated

November 1, 2016, from Thomas Hart, a pre-parole investigator with the

county’s probation and parole department. The letter, in full, stated, “Please

be advised that the maximum on docket 1998-13 expired on 3/12/15 and

the case was closed while [Appellant] was incarcerated at the SCI Houtzdale

serving a sentence under docket 3224-09.” Letter, 11/1/16.



                                    -2-
J-S63042-16


      Pursuant to the PCRA, a petitioner must “at the time relief is granted”

be “currently serving a sentence of imprisonment, probation or parole for

the crime” or waiting to serve the disputed sentence.           42 Pa.C.S. §

9543(a)(1)(i), (iii). Further, as soon as a petitioner’s sentence is complete,

he becomes ineligible for relief, regardless of whether he was serving his

sentence at the time he filed his PCRA petition. Commonwealth v. Hart,

911 A.2d 939, 942 (Pa. Super. 2006). Indeed, our Supreme Court has held

that to grant relief at a time when a petitioner is not currently serving a

sentence would ignore the plain language of the statute. Commonwealth

v. Ahlborn, 699 A.2d 718, 720 (Pa. 1997). Accordingly, if a petitioner is no

longer serving or waiting to serve a sentence for the crimes at issue, our

Courts lack jurisdiction and the petitioner’s PCRA petition must be dismissed.

Id.

      In this case, Appellant was convicted in August 2013 and sentenced to

serve a term of six to twelve months’ imprisonment followed by one year of

probation. We note that in his initial PCRA petition Appellant indicated that

his sentence was to commence on August 20, 2013, but did not designate

whether he was currently serving, or waiting to serve, his sentence.

Appellant’s Mot. for Post Conviction Collateral Relief, 8/21/14, at 2.

Moreover, Appellant’s brief was not mailed from a prison. See Certificate of

Service, 3/11/16, to Appellant’s Brief (identifying address).




                                     -3-
J-S63042-16


      Thus, Appellant has not established he was still serving his sentence,

and the record compiled by the PCRA court suggests that Appellant’s

sentence expired during the litigation of the instant PCRA petition.

Therefore, we conclude Appellant failed to prove a threshold requirement of

eligibility for relief under the PCRA and affirm on that basis. See 42 Pa.C.S.

§ 9543(a)(1)(i), (iii); Ahlborn, 699 A.2d at 720; Hart, 911 A.2d at 942;

see also Commonwealth v. Beck, 848 A.2d 987, 991 n.8 (Pa. Super.

2004) (“we may affirm the decision of denial [of PCRA relief] if it is correct

on any basis”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2016




                                    -4-